DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al US 2018/0087475.
Regarding claim 1, Mills et al disclose a vent shut-off assembly configured to manage vapor recirculation venting during a refueling event on a fuel tank configured to deliver fuel to an internal combustion engine, the vent shut-off assembly comprising: a main housing that selectively vents to a carbon canister; and an actuator assembly at least partially housed in the main housing, the actuator assembly comprising: a cam assembly having a cam shaft that includes (i) a first cam having a profile that actuates a first valve that selectively opens a first port fluidly connected to a first vent in the fuel tank and (ii) a second cam having a profile that actuates a second valve that selectively opens a second port fluidly connected to a recirculation line that routes vapor back to a filler neck of the fuel tank. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 2, Mills et al disclose wherein the actuator assembly further includes a motor that rotates the actuator assembly. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 3, Mills et al disclose wherein the main housing is positioned outside of the fuel tank. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 4, Mills et al disclose wherein the cam assembly further includes a third cam having a profile that actuates a third valve that selectively opens a third port fluidly connected to a second vent in the fuel tank. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 5, Mills et al disclose wherein the first cam has a profile that includes a (i) refueling flow profile, (ii) a running loss/trickle fill flow profile, and (iii) a no flow profile. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 6, Mills et al disclose wherein the second cam has a profile that includes a (i) recirculation flow full profile, (ii) a recirculation flow profile, and (iii) a no flow profile. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 7, Mills et al disclose wherein the actuator assembly rotates the cam shaft based on a signal from a controller that determines a desired flow rate. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 8, Mills et al disclose wherein the controller determines the desired flow rate based on fill rate. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 9, Mills et al disclose wherein the controller further determines the desired flow rate based on at least one of a fuel tank pressure, an ambient temperature and a vehicle grade. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].



Regarding claim 11, Mills et al disclose wherein the motor is a direct current motor mounted outboard of the main housing. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 12, Mills et al disclose wherein the motor is a stepper motor. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 13, Mills et al disclose a method of controlling vapor flow through a vapor recirculation line during a refueling event on a fuel tank, the method comprising: determining operating conditions during refueling; communicating a signal from a controller to a vent shut-off assembly disposed relative to the fuel tank; opening a first valve on the vent shut-off assembly to a predetermined position, the first valve selectively opening a first port fluidly connected to a first vent in the fuel tank; and opening a second valve on the vent shut-off assembly to a predetermined position, the second valve selectively opening a second port fluidly connected to the recirculation line that routes vapor back to a filler neck on the fuel tank. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 14, Mills et al disclose wherein determining operating conditions includes determining a fill rate of fuel entering the fuel tank. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 15, Mills et al disclose wherein opening the first valve comprises: actuating a cam assembly having a cam shaft that includes a first cam having a profile that actuates a first valve that selectively opens the first port. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 16, Mills et al disclose wherein actuating the cam assembly further comprises: rotating the first cam to a position corresponding to a profile that has a (i) refueling flow profile, (ii) a running loss/trickle fill flow profile, and (iii) a no flow profile. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 17, Mills et al disclose wherein opening the second valve comprises: actuating a cam assembly having a cam shaft that includes a second cam having a profile that actuates the second valve that selectively opens the second port. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 18, Mills et al disclose wherein actuating the cam assembly further comprises: rotating the second cam to a position corresponding to a profile that has a (i) recirculation flow full profile, (ii) a recirculation flow profile, and (iii) a no flow profile. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Regarding claim 19, Mills et al disclose wherein opening the second valve comprises: actuating a cam assembly having a cam shaft that includes a second cam having a profile that urges a dead weight off of a valve seat. See FIG. 20-23B, 40, and 58-61 and paragraphs [0005]-[0008], [0152]-[0155], and [0219]-[0221].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747